                 Case 5:19-cv-08351-SVK Document 1 Filed 12/20/19 Page 1 of 4



 1   Jennifer A. Miller, Esq. (CA Bar No. 320823)
     jamiller@beneschlaw.com
 2   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     One Montgomery Tower, Suite 2700
 3   San Francisco, CA 94104
     Tel: (628) 600-2241
 4
     Attorney for Petitioners Flextronics Manufacturing Juarez, S. de R.L. de C.V. d/b/a Flextronics de
 5   Mexico, Flex, Ltd., d/b/a Flextronics de Mexico, Flextronics International Europe B.V., and Flextronics
     Industrial, Ltd.
 6

 7                               UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9                                          SAN JOSE DIVISION
10
     FLEXTRONICS MANUFACTURING                             Case No. ____________________
11   JUAREZ, S. DE R.L. DE C.V. d/b/a
     “FLEXTRONICS DE MEXICO,” FLEX,
12
     LTD. d/b/a “FLEXTRONICS DE MEXICO,”
     FLEXTRONICS INTERNATIONAL                             PETITION TO CONFIRM ARBITRATION
13
     EUROPE B.V., AND FLEXTRONICS                          AWARD
14   INDUSTRIAL, LTD,
15                          Applicants,
16
            v.
17
     UBE, INC. d/b/a PLUM, INC.,
18

19
                             Respondent.

20

21          Pursuant to 9 U.S.C. §§ 6 and 9 of the Federal Arbitration Act (“FAA”), Applicants Flextronics

22   Manufacturing Juarez, S. de R.L. de C.V. d/b/a “Flextronics de Mexico,” Flex, Ltd. d/b/a “Flextronics

23   de Mexico,” Flextronics International Europe B.V., and Flextronics Industrial, Ltd. (collectively, “Flex”)

24   move this Court for an Order confirming a written Arbitration Award dated November 18, 2019 (the

25   “Award”), and for a Judgement in conformity therewith, entered against Respondent Ube, Inc. d/b/a

26   Plum, Inc. (”Respondent”) for breach of contract by JAMS, Case Reference No. 1110023929 (the

27   “Arbitration”). In support of this Application, Flex states as follows:

28
                 Case 5:19-cv-08351-SVK Document 1 Filed 12/20/19 Page 2 of 4



 1                                             INTRODUCTION
 2          1.      On February 11, 2016, Flex and Respondent entered into a Short Form Manufacturing
 3   Services Agreement (the “Agreement”) for the manufacture of certain products for Respondent.
 4          2.      On February 20, 2019 and pursuant to the terms of the Agreement, Flex commenced the
 5   Arbitration against Respondent before JAMS after a dispute arose concerning the payment of six (6)
 6   invoices by Respondent.
 7          3.      On November 18, 2019, the Arbitrator issued the Award against Respondent and in favor
 8   of Flex following an evidentiary hearing. Flex now seeks to reduce the Award to judgment.
 9                                               THE PARTIES
10          4.      Flex, Ltd., d/b/a “Flextronics de Mexico,” is a foreign limited company with its principal
11   place of business in Singapore and with its United States headquarters at 6201 America Center Drive,
12   San Jose, California 95002.
13          5.      Flextronics Manufacturing Juarez, S. de R.L. de C.V., d/b/a “Flextronics de Mexico,” is a
14   foreign corporation with its principal place of business in Ciudad Juárez, Mexico. Flextronics
15   Manufacturing Juarez, S. de R.L. de C.V. is a Flex affiliate that manufactured the Product for
16   Respondent.
17          6.      Flex Industrial, Ltd. is a foreign corporation with its principal place of business in
18   Mauritius that entered into the Agreement with Respondent.
19          7.      Flextronics International Europe B.V. is a foreign private limited liability company with
20   its principal place of business in Oostrum, Limburg, Netherlands. Flextronics International Europe B.V.
21   is a Flex affiliate that issued the subject invoices to Respondent for payment under the Agreement.
22          8.      Respondent is a Texas corporation with its principal place of business at 9800 N. Lamar
23   Boulevard, Austin, Texas 78753. Respondent does business under the trade name Plum, Inc.
24                                      JURISDICTION AND VENUE
25          9.      The Court has subject-matter jurisdiction over this Application pursuant to 28 U.S.C. §
26   1332, because the underlying dispute involves parties between whom there is complete diversity and an
27   amount in controversy exceeding $75,000 (as shown by the Award). See Vaden v. Discover Bank, 556
28   U.S. 49 (2009). The Application is authorized by 9 U.S.C. § 9 of the FAA.
                                                        -2-
                 Case 5:19-cv-08351-SVK Document 1 Filed 12/20/19 Page 3 of 4



 1           10.    Pursuant to 9 U.S.C. § 9, Venue is proper in this Court as “the United States court in and
 2   for the district within which [the] [A]ward was made” because no court is specified in the Agreement.
 3   See 9 U.S.C. § 9.
 4                                                COUNT ONE
                                       (Confirmation of Arbitration Award)
 5

 6           11.    The Agreement contains a binding arbitration provision requiring arbitration of all

 7   disputes between the parties:

 8

 9

10

11

12

13

14   A true and accurate copy of the Agreement is attached as Exhibit A. The Agreement further provides
15   that “Judgment on any award in arbitration may be entered in any court of competent jurisdiction.” (Id.
16   at p. 4.)
17           12.    On February 20, 2019 and pursuant to the terms of the Agreement, Flex issued a Demand
18   for Arbitration for Respondent’s failure to submit payment on six (6) outstanding invoices.
19           13.    On May 16, 2019, the parties agreed upon William J. Elfving to serve as the arbitrator
20   (the “Arbitrator”) in the Arbitration.
21           14.    On November 14, 2019, an evidentiary hearing in the Arbitration was conducted in San
22   Jose, California.
23           15.    On November 18, 2019, the Arbitrator issued the Award in favor of Flex and against
24   Respondent for breach of contract in the amount of $383,843.48. A true and accurate copy of the Award
25   is attached as Exhibit B.
26           16.    The Award is binding upon the parties (see Ex. A at p. 4) and has not been satisfied. See
27   9 U.S.C. § 2 (commitments to be bound by arbitration results are “valid, irrevocable, and enforceable”).
28           17.    Flex is accordingly entitled to a judgment in the amount of $383,843.48
                                                        -3-
               Case 5:19-cv-08351-SVK Document 1 Filed 12/20/19 Page 4 of 4



 1          18.     Flex now requests confirmation of the Award by this Court pursuant to 9 U.S.C. § 9.
 2          WHEREFORE, pursuant to 9 U.S.C. § 9, Flex respectfully requests this Court to confirm the
 3   Award in favor of Flex in the amount of $383,843.48 and enter a final judgment against Respondent
 4   accordingly.
 5
     Dated: December 20, 2019                    Respectfully submitted,
 6
                                                 BENESCH, FRIEDLANDER,
 7                                                 COPLAN & ARONOFF LLP
 8
                                                /s/ Jennifer A. Miller
 9                                              Jennifer A. Miller, Esq. (CA Bar No. 320823)
                                                jamiller@beneschlaw.com
10                                              One Montgomery Tower, Suite 2700
                                                San Francisco, California 94104
11
                                                Tel:     (628) 600-2241
12                                              Fax:     (312) 767-9192

13                                              Attorneys for Applicants

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -4-
